Title: To George Washington from Timothy Pickering, 13 February 1795
From: Pickering, Timothy
To: Washington, George


        
          War Office Feby 13. 1795. 3 o’clock
        
        The Secretary respectfully lays before the President of the United States a letter from Governor Blount this moment received by Express, with Genl Robertson’s letter of the 13th of January & the Governor’s answer. Genl Robertson’s letter of Jany 9th mentioned by the Governor in his answer to the General was not inclosed.
        
          Timothy Pickering
        
      